Citation Nr: 0022897	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-29 278 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating greater than 20 percent for 
status post radical prostatectomy with retrograde 
ejaculation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from September 1955 to January 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for status post residuals of radical 
prostatectomy, with retrograde ejaculation and claimed 
impotence, evaluated as noncompensably disabling, and also 
granted entitlement to special monthly compensation for the 
loss of use of a creative organ.  

In April 1997 the veteran indicated his disagreement with the 
noncompensable rating assigned and in June 1997 the RO 
increased the evaluation to 20 percent.  The veteran has 
continued his appeal for a higher rating.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  Status post radical prostatectomy with retrograde 
ejaculation is manifested by urinary frequency with urgency 
six to eight times daily and three to four times nightly with 
occasional leaking, and occasional use of a pad when bathroom 
facilities are unavailable.


CONCLUSION OF LAW

The criteria for a rating greater than 20 percent for status 
post radical prostatectomy with retrograde ejaculation are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, and 4.115b, Code 5725 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

Service medical records are negative for complaints, 
findings, or diagnosis related to prostate cancer.  
Evaluation of the genitourinary system was normal on VA 
examination conducted in March 1982.  The veteran underwent 
radical prostatectomy due to adenocarcinoma of the prostate 
in November 1991. 

A private medical reports signed by Paul F. Schellhammer, 
M.D., and dated in February 1992 indicates the veteran had a 
mild stricture which was easily dilated.  He was advised to 
continue with daily catheterization for two weeks followed by 
gradual increase in the intervals between catheterization.  
In a report dated in April 1992 Dr. Schellhammer noted the 
veteran's continence had returned to normal and he still 
required an occasional catheterization for emptying. 

Of record is a statement dated in November 1992 and signed by 
Julian R. Taylor, M.D., who related that the veteran had a 
history of carcinoma of the prostate and venous insufficiency 
in his lower extremities.  He was unable to sit for any 
period of time and refrain from having to void urgently.  The 
doctor expressed the opinion that the veteran was not 
medically fit for jury duty.  

When the veteran was seen in December 1992 he had excellent 
urinary control.  Good stream and no pads were indicated.  
The veteran remained impotent with slight erections.  He had 
no other complaints and was described as fully active.  

Private hospital records dated in August 1995 reflect that 
when the veteran was seen for unrelated complaints, he 
reported that he had experienced extreme urinary frequency on 
the previous night, voiding approximately eight times through 
the night.  

Received in August 1996 was the veteran's handwritten 
statement that poor urinary control was most distressing 
where small amounts of urine were occasionally released 
involuntarily, resulting in wet underwear, shirt tails, and 
sometimes the fly area of his trousers.  He felt he needed 
always to be aware of the location of the rest room to 
minimize the urinary leakage.  

In February 1997 the veteran was granted presumptive service 
connection for the postoperative residuals of prostate cancer 
on the basis of exposure to herbicides in Vietnam.  

On VA examination conducted in April 1997 the veteran 
reported that postoperatively he had had urinary frequency 
with urgency six to eight times daily and three to four times 
nightly with occasional leaking if he doesn't get to the 
bathroom in time.  For this reason he occasionally used a pad 
when bathroom facilities were unavailable.  Otherwise he was 
free of urinary symptoms.  Objective examination revealed the 
absence of the prostate with no abnormal findings in the 
prostate area rectally.  Noted by the examiner on specific 
evaluation were:  1. Frequency of urination 6 to 8 times 
daily, 3 to 4 times nightly.  2. Presence or absence of 
pyuria - referred to urinalysis report.  3. Pain or tenesmus, 
none.  4. Incontinence requiring pads or appliances - 
referred to veteran's reports.  The diagnosis was status 
postoperative prostate cancer without abnormal urinalysis and 
prostate specific antigen.  

An additional VA examination for heart disease was conducted 
in October 1997.  At that time the veteran stated that his 
quality of life had been substantially reduced since 
undergoing prostatectomy.  Since that time he noted total 
impotence and an occasional embarrassing loss urine because 
of which he intermittently wore pads.  The veteran stated 
that if he were still in the business world the this could be 
a considerable problem for him.  Since he was not, it did not 
bother him so much.  On physical examination the examiner 
noted an empty prostate fossa and recorded that the veteran 
was completely impotent and had bladder control problems 
which were annoying and embarrassing.  The diagnoses included 
complete sexual impotence, intermittent loss of urinary 
control, and status post radical prostatectomy with node 
dissection, and by history bilateral retroperitoneal lymph 
node dissection during radical prostatectomy, prostate absent 
from the prostate fossa.  

Legal Analysis

The veteran's claim for a higher evaluation for compensation 
benefits is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a). Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2, and 4.10.  38 C.F.R. § 4.3 requires VA to 
resolve any reasonable doubt regarding the current level of 
the veteran's disability in his favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  

The veteran's service-connected disability is evaluated under 
Diagnostic Code 7527, pertaining to prostate gland injuries, 
infections, hypertrophy, postoperative residuals, and rated 
as voiding dysfunction or urinary tract infection, whichever 
is predominant.  

Applicable regulations provide that voiding dysfunction is 
rated on the particular condition as urine leakage, 
frequency, or obstructed voiding, continual urine leakage, 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence: when the condition requires the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than 4 times per day a 60 percent rating is 
for assignment.  Voiding dysfunction requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day is rated as 40 percent disabling.  A 20 percent 
evaluation is warranted when the requirement is for wearing 
of absorbent materials which must be changed less than 2 
times per day.  

With regard to urinary frequency: a daytime voiding interval 
of less than one hour, or; awakening to void five or more 
times per night, are the criteria for a 40 percent rating.  
Where the daytime voiding interval is between one and two 
hours, or; there is awakening to void three to four times per 
night a 20 percent evaluation is for assignment.  Daytime 
voiding interval between two and three hours, or awakening to 
void two times per night warrants a 10 percent evaluation.  
Obstructed voiding:  Urinary retention requiring intermittent 
or continuous catheterization is rated as 30 percent 
disabling.  

Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:  1. Post void residuals greater 
than 150 cc.  2. Uroflowmetry; markedly diminished peak flow 
rate (less than 10 cc/sec).  3. Recurrent urinary tract 
infections secondary to obstruction.  4. Stricture disease 
requiring periodic dilatation every 2 to 3 months is rated as 
10 percent disabling.  Obstructive symptomatology with or 
without stricture disease requiring dilatation 1 to 2 times 
per year is rated as noncompensably disabling.  

The pertinent medical evidence reflects urinary frequency 
with urgency six to eight times daily and three to four times 
nightly, with occasional leaking, and occasional use of a pad 
when bathroom facilities are unavailable.  Frequency most 
nearly approximates the criteria of daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, which warrant a 20 percent evaluation.  
Despite the occasional use of pads the record does not 
reflect the requirement is for wearing of absorbent materials 
which must be changed less than 2 times per day, as to 
warrant a separate evaluation on the basis of urinary 
leakage. cf. 38 C.F.R. § 4.31.  

The veteran emphasizes the significant impact of impotence 
suggesting that a higher evaluation is warranted on that 
basis.  The rating schedule does not provide separate rating 
criteria for erectile dysfunction.  Therefore, the disability 
must be evaluated under criteria where the functions 
affected, anatomical localization, and symptomatology are 
analogous.  Under Code 7522 deformity of the penis, with loss 
of erectile power, warrants a 20 percent evaluation. 38 
C.F.R. Part 4, Code 7522.  However, in this case the record 
reflects no evidence of penile deformity.  Therefore the 
criteria for a separate rating under Code 7522 are not met.  
Moreover, the veteran's impotence is currently compensated by 
special monthly compensation for the loss of a creative 
organ.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of a rating in excess of 
20 percent for status post radical prostatectomy with 
retrograde ejaculation.  


ORDER

A rating greater than 20 percent for status post radical 
prostatectomy with retrograde ejaculation is denied.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

